MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    FILED
court except for the purpose of establishing                            Jun 25 2018, 9:32 am

the defense of res judicata, collateral                                      CLERK
                                                                         Indiana Supreme Court
estoppel, or the law of the case.                                           Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Randal Lee Coalter,                                      June 25, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         62A05-1710-CR-2315
        v.                                               Appeal from the Perry Circuit
                                                         Court
State of Indiana,                                        The Honorable Lucy Goffinet,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         62C01-1703-MR-192



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 62A05-1710-CR-2315 | June 25, 2018             Page 1 of 5
                                          Case Summary
[1]   Following a jury trial, Randal Lee Coalter was found guilty of the murder of

      David Weedman. On appeal, Coalter challenges the sufficiency of the evidence

      to sustain his conviction. We affirm.



                            Facts and Procedural History
[2]   Coalter and Michelle Dukes were involved in a long-term “off-and-on

      relationship.” Tr. Vol. III, p. 141. Both Coalter and Dukes knew Weedman

      and the three often spent time together at Weedman’s home in rural Perry

      County.


[3]   On the morning of March 1, the three were drinking alcohol and smoking

      methamphetamine at Weedman’s home. Later that day, Coalter and Dukes

      argued when Coalter accused Dukes of having sex with Weedman. At some

      point during the argument, Coalter hit Dukes in the mouth hard enough to give

      Dukes “a mouth full of blood[.]” Tr. Vol. III, p. 154. Dukes ran from the

      home and asked Weedman to take her home. Coalter, however, refused to

      allow Weedman to leave and forcibly pushed him back into the home. From

      outside the home, Dukes could hear Coalter screaming at Weedman saying

      “Motherf[*****]. I knew you was a lying motherf[*****]. I knew you lied.”

      Tr. Vol. III, p. 156.


[4]   On March 4, 2017, Weedman’s body was found in his home, “in the back

      living room, laid on his chest on the floor, in a coagulated pool of blood.” Tr.

      Court of Appeals of Indiana | Memorandum Decision 62A05-1710-CR-2315 | June 25, 2018   Page 2 of 5
      Vol. IV, p. 118. Perry County Sheriff’s Deputy Bradley Douglas observed that

      there “was a gun directly under his left hand.” Tr. Vol. IV, p. 118. Deputy

      Douglas also observed that Weedman “had started to discolorate in his facial

      region and it appeared that he had been there for quite a long time.” Tr. Vol.

      IV, p. 119.


[5]   Although the deputy coroner initially ruled the cause of death to be suicide, at

      some point, an autopsy was conducted by Dr. John Allen Heidingsfelder.

      During the autopsy, Dr. Heidingsfelder discovered an entrance wound “behind

      [Weedman’s] right ear.” Tr. Vol. VI, p. 168. Dr. Heidingsfelder opined that

      suicide was unlikely as it “would be kind of difficult to hold the gun in your left

      hand and shoot yourself in the right side of your head.” Tr. Vol. VI, p. 202. In

      light of oddities observed at the crime scene together with Dr. Heidingsfelder’s

      report detailing the trajectory of the bullet through Weedman’s skull,

      investigating officers changed their initial findings and recharacterized

      Weedman’s death as a homicide.


[6]   After Coalter and Dukes learned of Weedman’s death, Coalter repeatedly

      instructed Dukes to “stick to the story. [Dukes] went this way and he went this

      way and [Weedman] was holding [his dog].” Tr. Vol. III, p. 172. At some

      point during the week following the discovery of Weedman’s body, Coalter told

      Dukes “Yes, I did it. I killed [Weedman]. I told you I’d kill over you, and I’ll

      do it again.” Tr. Vol. III, p. 174. Coalter also admitted to Cierra Austin that he

      had killed Weedman. Coalter told Austin that after killing Weedman, he “put

      the gun in [Weedman’s] hand.” Tr. Vol. VI, p. 110.

      Court of Appeals of Indiana | Memorandum Decision 62A05-1710-CR-2315 | June 25, 2018   Page 3 of 5
[7]   On March 21, 2017, the State charged Coalter with murder. Coalter was found

      guilty following a jury trial. On September 8, 2017, the trial court sentenced

      Coalter to a sixty-year term of imprisonment.



                                 Discussion and Decision
[8]   Coalter contends that the evidence is insufficient to sustain his murder

      conviction.


              When reviewing the sufficiency of the evidence to support a
              conviction, appellate courts must consider only the probative
              evidence and reasonable inferences supporting the verdict. It is
              the fact-finder’s role, not that of appellate courts, to assess
              witness credibility and weigh the evidence to determine whether
              it is sufficient to support a conviction. To preserve this structure,
              when appellate courts are confronted with conflicting evidence,
              they must consider it most favorably to the trial court’s ruling.
              Appellate courts affirm the conviction unless no reasonable fact-
              finder could find the elements of the crime proven beyond a
              reasonable doubt. It is therefore not necessary that the evidence
              overcome every reasonable hypothesis of innocence. The
              evidence is sufficient if an inference may reasonably be drawn
              from it to support the verdict.


      Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

      quotations omitted). “In essence, we assess only whether the verdict could be

      reached based on reasonable inferences that may be drawn from the evidence

      presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

      original).



      Court of Appeals of Indiana | Memorandum Decision 62A05-1710-CR-2315 | June 25, 2018   Page 4 of 5
[9]    Indiana Code section 35-42-1-1 provides that “[a] person who: (1) knowingly or

       intentionally kills another human being … commits murder, a felony.” In

       charging Coalter, the State alleged that he knowingly or intentionally killed

       Weedman. Coalter argues on appeal that the Stated failed to present sufficient

       evidence to prove that he killed Weedman. We disagree.


[10]   The evidence demonstrates that although investigators initially ruled

       Weedman’s cause of death to be suicide, they subsequently changed the cause

       of death to homicide. The evidence also demonstrates that Coalter engaged in

       a violent confrontation with both Dukes and Weedman just prior to

       Weedman’s death. Coalter was observed exiting the woods near Weedman’s

       home on the day of the murder. In addition, two different witnesses testified

       that Coalter told them that he killed Weedmean. The jury was in the best

       position to judge the credibility of the evidence and the witnesses, and we will

       not reassess the jury’s determination of credibility. See Stewart v. State, 768

       N.E.2d 433, 435 (Ind. 2002) (providing that upon review, appellate courts do

       not reweigh the evidence or assess the credibility of witnesses). The evidence

       presented during trial is sufficient to sustain Coalter’s conviction. Coalter’s

       challenge on appeal amounts to an invitation for us to reweigh the evidence,

       which we will not do. See id.


[11]   The judgment of the trial court is affirmed.


       Baker, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 62A05-1710-CR-2315 | June 25, 2018   Page 5 of 5